

115 HR 6026 IH: Stopping Bad Robocalls Act
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6026IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Mr. Pallone introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to clarify the prohibitions on making robocalls, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Stopping Bad Robocalls Act. 2.Prohibitions on making robocalls (a)In generalSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended—
 (1)in subsection (a), by amending paragraph (1) to read as follows:  (1)The term robocall means a call made (including a text message sent)—
 (A)using equipment that makes a series of calls to stored telephone numbers, including numbers stored on a list, or to telephone numbers produced using a random or sequential number generator, except for a call made using only equipment that the caller demonstrates requires substantial additional human intervention to dial or place a call after a human initiates the series of calls; or
 (B)using an artificial or prerecorded voice.; (2)in subsection (b)—
 (A)in paragraph (1)— (i)in subparagraph (A)—
 (I)by striking any call and inserting any robocall; and (II)by striking using any automatic telephone dialing system or an artificial or prerecorded voice;
 (ii)in subparagraph (B)— (I)by striking telephone call and inserting robocall; and
 (II)by striking using an artificial or prerecorded voice to deliver a message; and (iii)in subparagraph (D), by striking use an automatic telephone dialing system and inserting make robocalls; and
 (B)in paragraph (2)(A), by striking calls made using an artificial or prerecorded voice and inserting robocalls; (3)in subsection (d)—
 (A)in paragraph (1)(A)— (i)by striking telephone call using any automatic telephone dialing system and inserting robocall described in subsection (a)(1)(A) using any equipment; and
 (ii)by striking or automatic telephone dialing system and inserting or to make any robocall described in subsection (a)(1)(A); and (B)in paragraph (3)—
 (i)in the heading, by inserting robocall after voice; (ii)in the first sentence, by striking artificial or prerecorded voice message via telephone and inserting robocall described in subsection (a)(1)(B); and
 (iii)in subparagraph (A), by striking all artificial or prerecorded telephone messages and inserting the artificial or prerecorded voice message contained in any robocall described in such subsection; and (4)in subsection (f)(1)—
 (A)by striking subparagraphs (B) and (C) and inserting the following:  (B)the making of robocalls; or; and
 (B)by redesignating subparagraph (D) as subparagraph (C). (b)Manner of revoking prior express consentSection 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)) is amended—
 (1)by redesignating paragraph (3) as paragraph (7); and (2)by inserting after paragraph (2) the following:
					
 (3)Manner of revoking prior express consentFor purposes of this subsection, prior express consent may be revoked at any time and in any reasonable manner, regardless of the context in which consent was provided..
 (c)Deadline for regulationsNot later than 1 year after the date of the enactment of this Act, the Federal Communications Commission shall prescribe such regulations, or amend such existing regulations, as necessary to implement the amendments made by this section.
 (d)Report to Congress on text messagesNot later than 60 days after the date of the enactment of this Act, after notice and an opportunity for public comment, the Federal Communications Commission shall submit to Congress a report on how best to limit the number of unwanted text messages received by consumers. Such report shall contain recommendations by the Commission, including recommendations for potential legislation.
			3.Consumer protections for exemptions
 (a)In generalSection 227(b)(2) of the Communications Act of 1934 (47 U.S.C. 227(b)(2)) is amended— (1)in subparagraph (G)(ii), by striking ; and and inserting a semicolon;
 (2)in subparagraph (H), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (I)shall ensure that any exemption under subparagraph (B) or (C) contains requirements for calls made in reliance on the exemption with respect to—
 (i)the classes or categories of parties that may make such calls; (ii)the classes or categories of parties that may be called;
 (iii)the purposes for which such calls may be made; (iv)the number of such calls that a calling party may make to a particular called party; and
 (v)the obligation of the calling party— (I)to provide the called party with a conspicuous consumer choice mechanism that permits the called party, at any time, to indicate that the called party wishes to stop receiving such calls from the calling party; and
 (II)to stop making such calls to the called party if the called party so indicates.. (b)Deadline for regulationsIn the case of any exemption issued under subparagraph (B) or (C) of section 227(b)(2) of the Communications Act of 1934 (47 U.S.C. 227(b)(2)) before the date of the enactment of this Act, the Federal Communications Commission, shall, not later than 1 year after such date of enactment, prescribe such regulations, or amend such existing regulations, as necessary to ensure that such exemption meets the requirements of subparagraph (I) of such section, as added by subsection (a).
			4.Reassigned number database; safe harbor
 (a)In generalSection 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)), as amended by section 2(b), is further amended by inserting after paragraph (3) the following:
				
					(4)Reassigned number database; safe harbor
 (A)Database requiredThe Commission shall establish a nationwide database of telephone numbers that have been reassigned in order to provide persons making calls subject to this subsection with the comprehensive and timely information that such persons need to avoid making calls without the prior express consent of the called party because of the reassignment of the number called to a different party. The Commission shall ensure that information in the database required by this subparagraph is up-to-date.
 (B)Provider participation requiredThe Commission shall require each covered provider to report to the database required by subparagraph (A) the reassignment of any telephone number to or from a subscriber of such provider.
 (C)Safe harborBeginning on the date of the establishment of the database required by subparagraph (A), in the case of a person who makes a call subject to this subsection to a telephone number that has been reassigned from a subscriber who had given prior express consent to be called by such person, such person shall not be found in violation of this subsection on the basis of not having the prior express consent of the called party to make such call, if such person shows that—
 (i)such person had the prior express consent of such subscriber and such consent had not been revoked as of the time of such call;
 (ii)such person queried such database before making such call, the query did not show such number as being reassigned from such subscriber, and such person made such call within a reasonable period of time (as defined by the Commission) after such query;
 (iii)such query did not show such number as being reassigned from such subscriber as a result of an inaccuracy on the part of—
 (I)the Commission or other entity administering such database; or (II)a covered provider in reassigning such number or in making a report to such database about the reassignment of such number;
 (iv)such person did not otherwise know or have any reason to know that such number had been reassigned from such subscriber;
 (v)such call would have complied with the requirements of this subsection but for the lack of the prior express consent of the called party; and
 (vi)such person— (I)took affirmative steps to correct the internal records of such person with respect to such number; and
 (II)reported to such database any inaccuracy that such person discovered with respect to such number in such database.
 (D)Rule of constructionNothing in this paragraph shall be construed to preclude the Commission from contracting with a private entity to provide the database required by subparagraph (A).
 (E)Covered provider definedIn this paragraph, the term covered provider means a provider of voice service or text messaging service (as such terms are defined in subsection (e)(8))..
			(b)Called party defined
 (1)In generalSection 227(a) of the Communications Act of 1934 (47 U.S.C. 227(a)) is amended by adding at the end the following:
					
 (6)The term called party means, with respect to a call, the current subscriber of the telephone number to which the call is made, determined at the time when the call is made..
 (2)Conforming amendmentsSection 227(d)(3)(B) of the Communications Act of 1934 (47 U.S.C. 227(d)(3)(B)) is amended— (A)by striking called party’s line each place it appears and inserting telephone line called; and
 (B)by striking called party has hung up and inserting answering party has hung up. (c)Deadline for regulations and establishment of databaseNot later than 1 year after the date of the enactment of this Act, the Federal Communications Commission shall—
 (1)prescribe regulations to implement the amendments made by this section; and (2)establish the database required by such amendments.
 (d)Transitional rule regarding definition of covered providerSubparagraph (E) of paragraph (4) of subsection (b) of section 227 of the Communications Act of 1934 (47 U.S.C. 227), as added by subsection (a) of this section, shall apply before the effective date of the amendment made to subsection (e)(8) of such section 227 by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if such amendment was already in effect.
			5.Enforcement
			(a)No citation required To seek forfeiture penalty
 (1)For robocall violationsSection 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)), as amended by sections 2(b) and 4(a), is further amended by inserting after paragraph (4) the following:
					
 (5)No citation required to seek forfeiture penaltyParagraph (5) of section 503(b) shall not apply in the case of a violation of this subsection.. (2)For caller identification information violationsSection 227(e)(5)(A)(iii) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)(A)(iii)) is amended by adding at the end the following: Paragraph (5) of section 503(b) shall not apply in the case of a violation of this subsection..
				(b)4-Year statute of limitations
 (1)For robocall violationsSection 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)), as amended by sections 2(b) and 4(a) and subsection (a)(1) of this section, is further amended by inserting after paragraph (5) the following:
					
 (6)4-year statute of limitationsNotwithstanding paragraph (6) of section 503(b), no forfeiture penalty for violation of this subsection shall be determined or imposed against any person if the violation charged occurred more than 4 years prior to the date of issuance of the notice required by paragraph (3) of such section or the notice of apparent liability required by paragraph (4) of such section (as the case may be)..
 (2)For caller identification information violationsSection 227(e)(5)(A)(iv) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)(A)(iv)) is amended— (A)in the heading, by striking 2-year and inserting 4-year; and
 (B)by striking 2 years and inserting 4 years. 6.Annual report to CongressSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is further amended by adding at the end the following:
			
				(i)Annual report to Congress on robocalls and transmission of misleading or inaccurate caller
			 identification information
 (1)Report requiredNot later than 1 year after the date of the enactment of the Stopping Bad Robocalls Act, and annually thereafter, the Commission, after consultation with the Federal Trade Commission, shall submit to Congress a report regarding enforcement by the Commission of subsections (b), (d), and (e) during the preceding calendar year.
 (2)Matters for inclusionEach report required by paragraph (1) shall include the following: (A)The number of complaints received by the Commission during each of the preceding five calendar years, for each of the following categories:
 (i)Complaints alleging that a consumer received a robocall in violation of subsection (b). (ii)Complaints alleging that a consumer received a robocall in violation of the standards prescribed under subsection (d).
 (iii)Complaints alleging that a consumer received a call in connection with which misleading or inaccurate caller identification information was transmitted in violation of subsection (e).
 (B)The number of citations issued by the Commission pursuant to section 503(b) during the preceding calendar year to enforce subsection (d), and details of each such citation.
 (C)The number of notices of apparent liability issued by the Commission pursuant to section 503(b) during the preceding calendar year to enforce subsections (b), (d), and (e), and details of each such notice including the proposed forfeiture amount.
 (D)The number of final orders imposing forfeiture penalties issued pursuant to section 503(b) during the preceding calendar year to enforce such subsections, and details of each such order including the total forfeiture imposed.
 (E)The amount of forfeiture penalties or criminal fines collected, during the preceding calendar year, by the Commission or the Attorney General for violations of such subsections, and details of each case in which such a forfeiture penalty or criminal fine was collected.
 (F)Proposals for reducing by half the number of calls made in violation of such subsections. (G)An analysis of the contribution by providers of interconnected VoIP service and non-interconnected VoIP service that discount high-volume, short-duration calls to the total number of robocalls, and recommendations on how to address such contribution in order to decrease the total number of robocalls..
		7.Regulations relating to caller identification information authentication standards
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Commission shall prescribe regulations in WC Docket No. 17–97.
			(b)Requirements for caller identification information authentication technology
 (1)In generalThe regulations required by subsection (a) shall require providers of voice service to implement, by a date specified by the Commission, caller identification information authentication technology that has the ability to—
 (A)verify that any caller identification information transmitted in connection with a call (including a call originating outside the United States if the recipient is within the United States) is—
 (i)accurate; or (ii)exempted under the regulations promulgated under paragraph (3) of section 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) from the prohibition under paragraph (1) of such section; and
 (B)prevent a subscriber from receiving a call unless— (i)any caller identification information transmitted in connection with such call is verified as described in subparagraph (A); or
 (ii)no caller identification information is transmitted in connection with such call, whether because a person has blocked the capability of a caller identification service to transmit such information in accordance with paragraph (2) of section 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) or otherwise.
 (2)Unblocking requestsSuch regulations shall require a provider of voice service to— (A)accept a request from a subscriber of such service, a calling party, or another provider of voice service for the caller identification information authentication technology required under paragraph (1) to allow the completion of a call in connection with which caller identification information is transmitted but not verified as described in subparagraph (A) of such paragraph; and
 (B)if such request meets criteria prescribed by the Commission in such regulations, grant such request.
 (3)No additional cost to subscribersSuch regulations shall prohibit providers of voice service from making any additional charge to subscribers for the caller identification information authentication technology required under paragraph (1).
 (c)DefinitionsIn this section: (1)Caller identification informationThe term caller identification information has the meaning given such term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)).
 (2)Caller identification serviceThe term caller identification service has the meaning given such term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)).
 (3)CommissionThe term Commission means the Federal Communications Commission. (4)Voice serviceThe term voice service has the meaning given such term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)). This paragraph shall apply before the effective date of the amendment made to such section by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if such amendment was already in effect.
				